Exhibit 10.2

September 19, 2006

Mr. James M. Corbett

22961 Bartolome

Mission Viejo, CA 92692

Dear Jim:

The Board considers the operation of the Company to be of critical importance to
the Parent Company and therefore the establishment and maintenance of a sound
and vital management team of the Company is essential to protecting and
enhancing the best interests of the Parent Company and its stockholders.  In
this connection, the Board recognizes that the possibility of a Change in
Control of the Parent Company may arise and that such possibility and the
uncertainty and questions which such transaction may raise among key management
personnel of the Company and its subsidiaries could result in the departure or
distraction of such management personnel to the detriment of the Parent Company
and its stockholders.

Accordingly, the Board has determined that appropriate actions should be taken
to minimize the risk that Company management will depart prior to a Change in
Control of the Parent Company, thereby leaving the Company without adequate
management personnel during such a critical period, and to reinforce and
encourage the continued attention and dedication of key members of Company’s
management to their assigned duties without distraction in circumstances arising
from the possibility of a Change in Control of the Parent Company.  In
particular, the Board believes it important, should the Parent Company or its
stockholders receive a proposal for transfer of control of the Parent Company
that you be able to continue your management responsibilities without being
influenced by the uncertainties of your own personal situation.

The Board recognizes that continuance of your position with the Subsidiary
involves a substantial commitment to the Company in terms of your personal life
and professional career and the possibility of foregoing present and future
career opportunities, for which the Company receives substantial benefits. 
Therefore, to induce you to remain in the employ of the Subsidiary, this
Agreement, which has been approved by the Board, sets forth the benefits which
the Company agrees will be provided to you in the event of a Change in Control
of the Parent Company under the circumstances described below.


1.             DEFINITIONS.  THE FOLLOWING TERMS WILL HAVE THE MEANING SET FORTH
BELOW UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE.  TERMS DEFINED ELSEWHERE IN
THIS AGREEMENT WILL HAVE THE SAME MEANING THROUGHOUT THIS AGREEMENT.


(A)           “AFFILIATE” MEANS WITH RESPECT TO ANY PERSON (WITHIN THE MEANING
OF SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED)
SHALL MEAN ANY OTHER PERSON THAT, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARIES, CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH SUCH
PERSON.


--------------------------------------------------------------------------------





(B)           “AGREEMENT” MEANS THIS LETTER AGREEMENT AS AMENDED, EXTENDED OR
RENEWED FROM TIME TO TIME IN ACCORDANCE WITH ITS TERMS.


(C)           “BASE PAY” MEANS YOUR ANNUAL BASE SALARY FROM THE SUBSIDIARY AT
THE RATE IN EFFECT IMMEDIATELY PRIOR TO A CHANGE IN CONTROL OR AT THE TIME
NOTICE OF TERMINATION IS GIVEN, WHICHEVER IS GREATER.  BASE PAY INCLUDES ONLY
REGULAR CASH SALARY AND IS DETERMINED BEFORE ANY REDUCTION FOR DEFERRALS
PURSUANT TO ANY NONQUALIFIED DEFERRED COMPENSATION PLAN OR ARRANGEMENT,
QUALIFIED CASH OR DEFERRED ARRANGEMENT OR CAFETERIA PLAN.


(D)           “BENEFIT PLAN” MEANS ANY


(I)            EMPLOYEE BENEFIT PLAN AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;


(II)           CAFETERIA PLAN DESCRIBED IN CODE SECTION 125;


(III)          PLAN, POLICY OR PRACTICE PROVIDING FOR PAID VACATION, OTHER PAID
TIME OFF OR SHORT- OR LONG-TERM PROFIT SHARING, BONUS OR INCENTIVE PAYMENTS; OR


(IV)          STOCK OPTION, STOCK PURCHASE, RESTRICTED STOCK, PHANTOM STOCK,
STOCK APPRECIATION RIGHT OR OTHER EQUITY-BASED COMPENSATION PLAN THAT IS
SPONSORED, MAINTAINED OR CONTRIBUTED TO BY THE COMPANY FOR THE BENEFIT OF
EMPLOYEES (AND/OR THEIR FAMILIES AND DEPENDENTS) GENERALLY OR YOU (AND/OR YOUR
FAMILY AND DEPENDENTS) IN PARTICULAR, INCLUDING, WITHOUT LIMITATION, ANY OF THE
STOCK INCENTIVE PLANS.


(E)           “BONUS PLAN PAYMENT” MEANS THE FULL AMOUNT OF THE ANNUAL TARGET
BONUS PAYMENT THAT IS PAYABLE BY THE SUBSIDIARY TO YOU PURSUANT TO THE
SUBSIDIARY’S COMPANY-WIDE BONUS PLAN OR EQUIVALENT PLAN OF THE SUCCESSOR,  BASED
ON THE ASSUMPTION THAT ALL OF THE ANNUAL PERFORMANCE MILESTONES WILL HAVE BEEN
SATISFIED FOR SUCH YEAR.


(F)            “BOARD” MEANS THE BOARD OF DIRECTORS OF THE PARENT COMPANY.  ON
AND AFTER THE DATE OF A CHANGE IN CONTROL, ANY DUTY OF THE BOARD IN CONNECTION
WITH THIS AGREEMENT IS NONDELEGABLE AND ANY ATTEMPT BY THE BOARD TO DELEGATE ANY
SUCH DUTY IS INEFFECTIVE.


(G)           “CAUSE” MEANS: (I) YOUR GROSS MISCONDUCT; (II) YOUR WILLFUL AND
CONTINUED FAILURE TO PERFORM SUBSTANTIALLY YOUR DUTIES WITH THE SUBSIDIARY
(OTHER THAN A FAILURE RESULTING FROM YOUR INCAPACITY DUE TO BODILY INJURY OR
PHYSICAL OR MENTAL ILLNESS) AFTER A DEMAND FOR SUBSTANTIAL PERFORMANCE IS
DELIVERED TO YOU BY THE CHAIR OF THE BOARD WHICH SPECIFICALLY IDENTIFIES THE
MANNER IN WHICH YOU HAVE NOT SUBSTANTIALLY PERFORMED YOUR DUTIES AND PROVIDES
FOR A REASONABLE PERIOD OF TIME WITHIN WHICH YOU MAY TAKE CORRECTIVE MEASURES;
OR (III) YOUR CONVICTION (INCLUDING A PLEA OF NOLO CONTENDERE) OF WILLFULLY
ENGAGING IN ILLEGAL CONDUCT CONSTITUTING A FELONY OR GROSS MISDEMEANOR UNDER
FEDERAL OR STATE LAW WHICH IS MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE
SUBSIDIARY OR WHICH IMPAIRS YOUR ABILITY TO PERFORM SUBSTANTIALLY YOUR DUTIES
FOR THE SUBSIDIARY.  AN ACT OR FAILURE TO ACT WILL BE CONSIDERED “GROSS” OR
“WILLFUL” FOR THIS PURPOSE ONLY IF DONE, OR OMITTED TO BE DONE, BY YOU IN BAD
FAITH AND WITHOUT REASONABLE BELIEF THAT IT WAS IN, OR NOT OPPOSED TO, THE BEST
INTERESTS OF THE SUBSIDIARY.  ANY ACT, OR FAILURE TO ACT, BASED UPON AUTHORITY
GIVEN PURSUANT TO A RESOLUTION DULY ADOPTED BY THE SUBSIDIARY’S BOARD (OR A
COMMITTEE THEREOF) OR BASED UPON THE ADVICE OF COUNSEL FOR THE SUBSIDIARY WILL
BE CONCLUSIVELY PRESUMED TO BE DONE, OR OMITTED TO BE DONE, BY YOU IN GOOD FAITH
AND IN THE BEST INTERESTS OF THE SUBSIDIARY.  NOTWITHSTANDING THE FOREGOING, YOU
MAY NOT BE TERMINATED FOR CAUSE UNLESS AND UNTIL THERE HAS BEEN DELIVERED TO YOU
A COPY OF A RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT LESS THAN A
MAJORITY OF THE ENTIRE MEMBERSHIP OF THE BOARD AT A MEETING OF THE BOARD CALLED
AND HELD FOR THE

2


--------------------------------------------------------------------------------





PURPOSE (AFTER REASONABLE NOTICE TO YOU AND AN OPPORTUNITY FOR YOU, TOGETHER
WITH YOUR COUNSEL, TO BE HEARD BEFORE THE BOARD), FINDING THAT IN THE GOOD FAITH
OPINION OF THE BOARD YOU WERE GUILTY OF THE CONDUCT SET FORTH ABOVE IN CLAUSES
(I), (II) OR (III) OF THIS DEFINITION AND SPECIFYING THE PARTICULARS THEREOF IN
DETAIL.


(H)           “CHANGE IN CONTROL”  MEANS ANY OF THE FOLLOWING:  (I) THE SALE,
LEASE, EXCHANGE OR OTHER TRANSFER, DIRECTLY OR INDIRECTLY, OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE PARENT COMPANY, IN ONE TRANSACTION OR IN
A SERIES OF RELATED TRANSACTIONS, TO ANY THIRD PARTY; (II) ANY THIRD PARTY,
OTHER THAN A “BONA FIDE UNDERWRITER,” IS OR BECOMES THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES (X) REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER OF THE
PARENT COMPANY’S OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT
ELECTIONS OF DIRECTORS, OR (Y) RESULTING IN SUCH THIRD PARTY BECOMING AN
AFFILIATE OF THE PARENT COMPANY, INCLUDING PURSUANT TO A TRANSACTION DESCRIBED
IN CLAUSE (III) BELOW; (III) THE CONSUMMATION OF ANY TRANSACTION OR SERIES OF
TRANSACTIONS UNDER WHICH THE PARENT COMPANY IS MERGED OR CONSOLIDATED WITH ANY
OTHER COMPANY, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN THE
STOCKHOLDERS OF THE PARENT COMPANY IMMEDIATELY PRIOR THERETO CONTINUING TO OWN
(EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF
THE SURVIVING ENTITY) MORE THAN 50% OF THE COMBINED VOTING POWER OF THE VOTING
SECURITIES OF THE SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR
CONSOLIDATION; OR (IV) THE CONTINUITY DIRECTORS CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY THE BOARD.  FOR PURPOSES OF THIS SECTION 1(H), A
“CONTINUITY DIRECTOR” MEANS AN INDIVIDUAL WHO, AS OF DATE OF THIS AGREEMENT, IS
A MEMBER OF THE BOARD OF DIRECTORS OF THE PARENT COMPANY, AND ANY OTHER
INDIVIDUAL WHO BECOMES A DIRECTOR SUBSEQUENT TO THE AS OF DATE OF THIS AGREEMENT
WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE PARENT COMPANY’S STOCKHOLDERS,
WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING
THE CONTINUITY DIRECTORS, BUT EXCLUDING FOR THIS PURPOSE ANY INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
PERSON OR ENTITY OTHER THAN THE BOARD OF DIRECTORS OF THE PARENT COMPANY.  FOR
PURPOSES OF THIS SECTION 1(H), A “BONA FIDE UNDERWRITER” MEANS A THIRD PARTY
ENGAGED IN BUSINESS AS AN UNDERWRITER OF SECURITIES THAT ACQUIRES SECURITIES OF
THE PARENT COMPANY THROUGH SUCH THIRD PARTY’S PARTICIPATION IN GOOD FAITH IN A
FIRM COMMITMENT UNDERWRITING UNTIL THE EXPIRATION OF 40 DAYS AFTER THE DATE OF
SUCH ACQUISITION.  FOR THE AVOIDANCE OF DOUBT, CHANGE IN CONTROL DOES NOT
INCLUDE ANY OF THE FOREGOING EVENTS OCCURRING WITH RESPECT TO THE SUBSIDIARY,
AND THIS AGREEMENT IS NOT INTENDED TO BE INTERPRETED TO PROVIDE ANY BENEFITS TO
YOU UPON A CHANGE IN CONTROL OF THE SUBSIDIARY.


(I)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME.


(J)            “COMPANY” MEANS THE PARENT COMPANY, ANY SUCCESSOR AND ANY
AFFILIATE.


(K)           “DATE OF TERMINATION” FOLLOWING A CHANGE IN CONTROL (OR PRIOR TO A
CHANGE IN CONTROL IF YOUR TERMINATION WAS EITHER A CONDITION OF THE CHANGE IN
CONTROL OR WAS AT THE REQUEST OR INSISTENCE OF ANY THIRD PARTY RELATING THE
CHANGE IN CONTROL) MEANS: (I) IF YOUR EMPLOYMENT IS TO BE TERMINATED BY YOU FOR
GOOD REASON, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION WHICH IN NO EVENT
MAY BE A DATE MORE THAN 15 DAYS AFTER THE DATE ON WHICH NOTICE OF TERMINATION IS
GIVEN UNLESS THE SUBSIDIARY OR THE COMPANY AGREES IN WRITING TO A LATER DATE;
(II) IF YOUR EMPLOYMENT IS TO BE TERMINATED BY THE SUBSIDIARY FOR CAUSE, THE
DATE SPECIFIED IN THE NOTICE OF TERMINATION; (III) IF YOUR EMPLOYMENT IS
TERMINATED BY REASON OF YOUR DEATH, THE DATE OF YOUR DEATH; OR (IV) IF YOUR
EMPLOYMENT IS TO BE TERMINATED BY THE SUBSIDIARY FOR ANY REASON OTHER THAN CAUSE
OR YOUR DEATH, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION, WHICH IN NO
EVENT MAY BE A DATE EARLIER THAN 15 DAYS AFTER THE DATE ON WHICH A NOTICE OF
TERMINATION IS GIVEN, UNLESS YOU EXPRESSLY AGREE IN WRITING TO AN EARLIER DATE. 
IN THE CASE OF TERMINATION BY THE SUBSIDIARY OF YOUR EMPLOYMENT FOR

3


--------------------------------------------------------------------------------





CAUSE, THEN WITHIN THE 30 DAYS AFTER YOUR RECEIPT OF THE NOTICE OF TERMINATION,
YOU MAY NOTIFY THE SUBSIDIARY THAT A DISPUTE EXISTS CONCERNING THE TERMINATION,
IN WHICH EVENT THE DATE OF TERMINATION WILL BE THE DATE SET EITHER BY MUTUAL
WRITTEN AGREEMENT OF THE PARTIES OR BY THE JUDGE OR ARBITRATOR IN A PROCEEDING
AS PROVIDED IN SECTION 9 OF THIS AGREEMENT.  IN ALL CASES, YOUR TERMINATION OF
EMPLOYMENT MUST CONSTITUTE A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF
SECTION 409A OF THE CODE.


(L)            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED FROM TIME TO TIME.


(M)          “GOOD REASON” MEANS:


(I)            A SUBSTANTIAL CHANGE IN YOUR STATUS, POSITION(S), DUTIES OR
RESPONSIBILITIES AS AN EXECUTIVE OF THE SUBSIDIARY AS IN EFFECT IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL WHICH, IN YOUR REASONABLE JUDGMENT, IS ADVERSE
WITH RESPECT TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT GOOD REASON DOES
NOT INCLUDE A CHANGE IN YOUR STATUS, POSITION(S), DUTIES OR RESPONSIBILITIES
CAUSED BY AN INADVERTENT ACTION THAT IS REMEDIED BY THE SUBSIDIARY PROMPTLY
AFTER RECEIPT OF NOTICE OF YOUR OBJECTION TO SUCH CHANGE, AND IT ALSO BEING
AGREED THAT SMALL AND INSUBSTANTIAL CHANGES WILL NOT BE CONSIDERED GOOD REASON
UNLESS THE CHANGES IN TOTALITY WOULD BE SUBSTANTIAL;


(II)           A REDUCTION BY THE SUBSIDIARY IN YOUR BASE PAY, A MATERIAL CHANGE
IN THE ANNUAL BONUS PLAN PAYMENT EXPECTATIONS, OR AN ADVERSE CHANGE IN THE FORM
OR TIMING OF THE PAYMENTS THEREOF, AS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE
IN CONTROL OR AS THEREAFTER INCREASED;


(III)          THE FAILURE BY THE SUBSIDIARY TO COVER YOU UNDER BENEFIT PLANS
THAT, IN THE AGGREGATE, PROVIDE SUBSTANTIALLY SIMILAR BENEFITS TO YOU AND/OR
YOUR FAMILY AND DEPENDENTS AT A SUBSTANTIALLY SIMILAR TOTAL COST TO YOU (E.G.,
PREMIUMS, DEDUCTIBLES, CO-PAYS, OUT OF POCKET MAXIMUMS, REQUIRED CONTRIBUTIONS
AND THE LIKE) RELATIVE TO THE BENEFITS AND TOTAL COSTS UNDER THE BENEFIT PLANS
IN WHICH YOU (AND/OR YOUR FAMILY OR DEPENDENTS) WERE PARTICIPATING AT ANY TIME
DURING THE 90-DAY PERIOD IMMEDIATELY PRECEDING THE CHANGE IN CONTROL;


(IV)          THE SUBSIDIARY’S REQUIRING YOU TO BE BASED MORE THAN 50 MILES FROM
WHERE YOUR OFFICE IS LOCATED IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, EXCEPT
FOR REQUIRED TRAVEL ON THE SUBSIDIARY’S BUSINESS;


(V)           THE FAILURE BY THE SUBSIDIARY OR THE PARENT COMPANY TO OBTAIN FROM
ANY SUCCESSOR THE ASSENT TO THIS AGREEMENT AS SOON AS REASONABLY PRACTICABLE IN
THE CIRCUMSTANCES AND IN ANY EVENT WITHIN THE TIMES REQUIRED BY SECTION 6
HEREOF; OR


(VI)          ANY PURPORTED TERMINATION BY THE SUBSIDIARY OF YOUR EMPLOYMENT
THAT IS NOT PROPERLY EFFECTED PURSUANT TO A NOTICE OF TERMINATION AND PURSUANT
TO ANY OTHER REQUIREMENTS OF THIS AGREEMENT, AND, FOR PURPOSES OF THIS
AGREEMENT, NO SUCH PURPORTED TERMINATION WILL BE EFFECTIVE.

Your continued employment does not constitute consent to, or waiver of any
rights arising in connection with, any circumstances constituting Good Reason. 
Your termination of employment for Good Reason as defined in this Section 1(m)
will constitute Good Reason for all purposes of this Agreement notwithstanding
that you may also thereby be deemed to have retired under any applicable
retirement programs of the Subsidiary and/or Parent Company.

4


--------------------------------------------------------------------------------





(N)           “NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE (EXCEPT IN THE CASE
OF A DEEMED NOTICE OF TERMINATION PURSUANT TO SECTION 3(A) HEREAFTER) GIVEN ON
OR AFTER THE DATE OF A CHANGE IN CONTROL (UNLESS YOUR TERMINATION BEFORE THE
DATE OF THE CHANGE IN CONTROL WAS EITHER A CONDITION OF THE CHANGE IN CONTROL OR
WAS AT THE REQUEST OR INSISTENCE OF ANY THIRD PARTY RELATED TO THE CHANGE IN
CONTROL) WHICH INDICATES THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT
PURSUANT TO WHICH THE NOTICE IS GIVEN.  ANY PURPORTED TERMINATION BY THE
SUBSIDIARY OR BY YOU FOR GOOD REASON ON OR AFTER THE DATE OF A CHANGE IN CONTROL
(OR BEFORE THE DATE OF A CHANGE IN CONTROL IF YOUR TERMINATION WAS EITHER A
CONDITION OF THE CHANGE IN CONTROL OR WAS AT THE REQUEST OR INSISTENCE OF ANY
THIRD PARTY RELATED TO THE CHANGE IN CONTROL) MUST BE COMMUNICATED BY WRITTEN
NOTICE OF TERMINATION TO BE EFFECTIVE; PROVIDED, THAT YOUR FAILURE TO PROVIDE
NOTICE OF TERMINATION WILL NOT LIMIT ANY OF YOUR RIGHTS UNDER THIS AGREEMENT
EXCEPT TO THE EXTENT THE SUBSIDIARY OR THE PARENT COMPANY DEMONSTRATES THAT IT
SUFFERED MATERIAL ACTUAL DAMAGES BY REASON OF SUCH FAILURE.


(O)           “PARENT COMPANY” MEANS EV3 INC., A DELAWARE CORPORATION.


(P)           “SUBSIDIARY” MEANS EV3 ENDOVASCULAR, INC.


(Q)           “STOCK INCENTIVE PLAN” MEANS (I) THE EV3 LLC 2003 INCENTIVE PLAN,
AS AMENDED, (II) THE EV3 INC. AMENDED AND RESTATED 2005 INCENTIVE STOCK PLAN, OR
(III) ANY SUCCESSOR OR ADDITIONAL STOCK OPTION, STOCK AWARD, OR OTHER INCENTIVE
PLANS OF THE PARENT COMPANY OR SUBSIDIARY.


(R)            “STOCK OPTION AGREEMENTS” MEANS IN ANY OF THE NON-STATUTORY STOCK
OPTION AGREEMENTS, INCENTIVE STOCK OPTIONS AGREEMENTS, RESTRICTED STOCK AWARDS
OR OTHER SIMILAR AGREEMENTS YOU MAY HAVE ENTERED INTO WITH THE COMPANY PURSUANT
TO THE STOCK INCENTIVE PLANS.


(S)           “SUCCESSOR” MEANS ANY THIRD PARTY THAT SUCCEEDS TO, OR HAS THE
ABILITY TO CONTROL (EITHER IMMEDIATELY OR WITH THE PASSAGE OF TIME), THE PARENT
COMPANY’S OR THE SUBSIDIARY’S, AS APPLICABLE, BUSINESS DIRECTLY, BY MERGER,
CONSOLIDATION OR OTHER FORM OF BUSINESS COMBINATION, OR INDIRECTLY, BY PURCHASE
OF THE PARENT COMPANY’S OUTSTANDING SECURITIES ENTITLING THE HOLDER THEREOF TO
BE ALLOCATED A PORTION OF THE PARENT COMPANY’S NET INCOME, NET LOSS OR
DISTRIBUTIONS OR PURCHASES OF THE SUBSIDIARY’S OUTSTANDING SECURITIES ORDINARILY
HAVING THE RIGHT TO VOTE AT THE ELECTION OF DIRECTORS OR ALL OR SUBSTANTIALLY
ALL OF ITS ASSETS OR OTHERWISE.


(T)            “THIRD PARTY” MEANS ANY PERSON, OTHER THAN THE PARENT COMPANY,
ANY AFFILIATE OF THE PARENT COMPANY, OR ANY BENEFIT PLAN(S) SPONSORED BY THE
PARENT COMPANY OR AN AFFILIATE.


2.             TERM OF AGREEMENT.  THIS AGREEMENT IS EFFECTIVE IMMEDIATELY AND
WILL CONTINUE IN EFFECT ONLY SO LONG AS YOU REMAIN EMPLOYED BY THE SUBSIDIARY
OR, IF LATER, UNTIL THE DATE ON WHICH THE SUBSIDIARY’S OBLIGATIONS TO YOU
ARISING UNDER THIS AGREEMENT HAVE BEEN SATISFIED IN FULL.  NOTWITHSTANDING THE
FOREGOING, THIS AGREEMENT SHALL TERMINATE IMMEDIATELY IN THE EVENT, PRIOR TO A
CHANGE IN CONTROL, EITHER THE SUBSIDIARY CEASES TO BE AN AFFILIATE OF THE PARENT
COMPANY OR SELLS ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, IN ONE OR A SERIES OF
RELATED TRANSACTIONS TO A THIRD PARTY.


3.             BENEFITS UPON A CHANGE IN CONTROL.  YOU WILL BECOME ENTITLED TO
THE BENEFITS DESCRIBED IN THIS SECTION 3 AS OF THE DATE OF A CHANGE IN CONTROL.


(A)           AS OF THE DATE OF SUCH CHANGE IN CONTROL, THE COMPANY AND THE
SUBSIDIARY WILL BE JOINTLY AND SEVERALLY RESPONSIBLE FOR PAYING TO YOU ALL OF
THE BASE PAY OWED THROUGH SUCH DATE AND A PRO RATA PORTION OF YOUR BONUS PLAN
PAYMENT BASED UPON THE NUMBER OF MONTHS IN THE CURRENT YEAR WHICH YOU HAVE
WORKED PRIOR TO THE DATE OF THE CHANGE IN CONTROL, ASSUMING FOR THIS SECTION
3(A) THAT YOU HAVE WORKED THE FULL MONTH OF THE MONTH IN WHICH THE CHANGE IN
CONTROL OCCURS.

5


--------------------------------------------------------------------------------





(B)           THE FOLLOWING TERMS SHALL CONTROL NOTWITHSTANDING ANY CONFLICTING
TERMS CONTAINED IN ANY EMPLOYMENT AGREEMENT, OR STOCK OPTION AGREEMENTS.  IN
ADDITION TO THE PAYMENTS UNDER SECTION 3(A), YOU WILL BE ENTITLED TO THE
FOLLOWING:


(I)            CASH PAYMENTS.  AT THE DATE OF THE CHANGE IN CONTROL, WHETHER OR
NOT YOU ARE MADE AN OFFER OF EMPLOYMENT WITH THE SUCCESSOR, OR AN OFFER FOR
CONTINUED EMPLOYMENT WITH THE SUBSIDIARY IF IT SURVIVES THE CHANGE IN CONTROL,
THE COMPANY AND THE SUBSIDIARY (AND ANY SUCCESSOR THERETO) WILL BE RESPONSIBLE
FOR MAKING A LUMP SUM PAYMENT TO YOU EQUAL TO THE SUM OF (A) 18 MONTHS OF YOUR
THEN CURRENT BASE PAY, AND (B) AN AMOUNT EQUAL TO 150% OF YOUR BONUS PLAN
PAYMENT FOR THE CURRENT YEAR; PROVIDED, HOWEVER, IF THE SUCCESSOR OR THE COMPANY
ELECTS TO EMPLOY YOU OR TO CONTINUE YOUR EMPLOYMENT WITH THE SUBSIDIARY, AS THE
CASE MAY BE, FOR UP TO SIX MONTHS FOLLOWING THE CHANGE IN CONTROL UPON TERMS
SUBSTANTIALLY IDENTICAL TO THE TERMS OF YOUR EXISTING EMPLOYMENT, INCLUDING THE
BENEFITS SET FORTH IN THIS AGREEMENT, THE FOREGOING LUMP SUM CASH PAYMENT SHALL
NOT BE MADE UNTIL THE EARLIER OF THE END OF THE SIX MONTH PERIOD FOLLOWING THE
CHANGE IN CONTROL OR YOUR DATE OF TERMINATION, BUT ONLY IF YOUR EMPLOYMENT
DURING SUCH SIX MONTH PERIOD IS NOT TERMINATED BY THE COMPANY, THE SUBSIDIARY,
OR SUCCESSOR FOR CAUSE, OR BY YOU WITHOUT GOOD REASON.


(II)           GROUP HEALTH PLANS.  DURING THE CONTINUATION PERIOD (AS DEFINED
BELOW), THE SUBSIDIARY AND THE PARENT COMPANY (AND ANY SUCCESSOR THERETO) WILL
BE JOINTLY AND SEVERALLY RESPONSIBLE FOR EITHER (A) MAINTAINING A GROUP HEALTH
PLAN(S) WHICH BY ITS TERMS COVERS YOU (AND YOUR FAMILY MEMBERS AND THOSE
DEPENDENTS ELIGIBLE TO BE COVERED DURING THE 90 DAYS IMMEDIATELY PRECEDING A
CHANGE IN CONTROL) UNDER THE SAME OR SIMILAR TERMS AS PROVIDED TO YOU DURING THE
90 DAYS IMMEDIATELY PRECEDING SUCH CHANGE IN CONTROL (WITHOUT REGARD TO ANY
REDUCTION IN SUCH BENEFITS THAT CONSTITUTES GOOD REASON), OR (B) PROVIDING
COMPARABLE MEDICAL BENEFITS PURSUANT TO AN ALTERNATIVE ARRANGEMENT, SUCH AS AN
INDIVIDUAL MEDICAL INSURANCE CONTRACT.  THE “CONTINUATION PERIOD” IS THE PERIOD
BEGINNING ON YOUR DATE OF TERMINATION, WHETHER SUCH DATE IS AT OR PRIOR TO THE
CHANGE IN CONTROL AS PROVIDED FOR IN THE DEFINITION OF CHANGE IN CONTROL OR
WITHIN 12 MONTHS AFTER ACCEPTING EMPLOYMENT WITH THE SUCCESSOR OR THE
SUBSIDIARY, AS THE CASE MAY BE, AS PROVIDED FOR IN SECTION 3(B)(I) ABOVE, AND
ENDING ON THE EARLIER OF (A) THE LAST DAY OF THE 18TH MONTH THAT BEGINS AFTER
YOUR DATE OF TERMINATION OR (B) THE DATE ON WHICH YOU FIRST BECOME ELIGIBLE TO
PARTICIPATE AS AN EMPLOYEE IN A PLAN OF ANOTHER EMPLOYER PROVIDING GROUP HEALTH
BENEFITS TO YOU AND YOUR ELIGIBLE FAMILY MEMBERS AND DEPENDENTS.  IF YOU TIMELY
ELECT CONTINUED COVERAGE UNDER SUCH GROUP HEALTH PLAN(S) PURSUANT TO SECTION
4980B OF THE INTERNAL REVENUE CODE OF 1986 AND PART 6 OF SUBTITLE B OF TITLE I
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“COBRA”), IN
ACCORDANCE WITH ORDINARY PLAN PRACTICES, FOR THE CONTINUATION PERIOD, THE
SUBSIDIARY OR THE COMPANY WILL REIMBURSE YOU ON AN INCOME TAX GROSSED-UP BASIS
FOR A PORTION OF THE AMOUNT YOU PAY FOR SUCH COBRA CONTINUATION COVERAGE (OR IF
COBRA COVERAGE IS NOT AVAILABLE, SUCH ALTERNATIVE MEDICAL COVERAGE), SO THAT ON
AN AFTER-TAX BASIS YOU ARE PAYING THE AMOUNT YOU PAID (OR WOULD HAVE PAID) FOR
THE SAME LEVEL OF COVERAGE PRIOR TO THE CHANGE IN CONTROL.  IN ORDER TO RECEIVE
REIMBURSEMENTS PURSUANT TO THIS SECTION, YOU MUST COMPLY WITH ANY REIMBURSEMENT
POLICIES AND PROCEDURES SPECIFIED BY THE SUBSIDIARY.


(III)          GROSS-UP PAYMENTS.  FOLLOWING A CHANGE IN CONTROL, IF THE
SUBSIDIARY’S INDEPENDENT AUDITORS DETERMINE THAT ANY PAYMENT OR DISTRIBUTION BY
THE PARENT COMPANY AND/OR THE COMPANY TO YOU (THE “PAYMENTS”) WILL RESULT IN AN
EXCISE TAX IMPOSED BY CODE SECTION 4999 OR ANY COMPARABLE STATE OR LOCAL LAW, OR
ANY INTEREST OR PENALTIES WITH RESPECT THERETO, THE COMPANY AND THE SUBSIDIARY
(AND ANY SUCCESSOR THERETO) WILL BE

6


--------------------------------------------------------------------------------





RESPONSIBLE FOR MAKING AN ADDITIONAL CASH PAYMENT (A “GROSS-UP PAYMENT”) TO YOU
WITHIN 10 DAYS AFTER SUCH DETERMINATION EQUAL TO AN AMOUNT SUCH THAT, AFTER
PAYMENT BY YOU OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH
RESPECT TO SUCH TAXES), INCLUDING ANY EXCISE TAX, IMPOSED UPON THE GROSS-UP
PAYMENT, YOU WOULD RETAIN AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE
TAX IMPOSED UPON THE PAYMENTS.  YOU WILL PROVIDE THE SUCCESSOR, THE SUBSIDIARY
OR THE COMPANY WITH A WRITTEN CERTIFICATION THAT YOU WILL PAY ALL TAXES DUE ON
THE PAYMENTS AND THE GROSS-UP PAYMENT.  THE GROSS-UP PAYMENT WILL BE MADE NOT
LATER THAN THE MARCH 15 FOLLOWING THE CALENDAR YEAR IN WHICH THE PAYMENT GIVING
RISE TO THE GROSS-UP PAYMENT IS RECEIVED BY YOU.


(IV)          OUTPLACEMENT SERVICES.  IN THE EVENT ANY LUMP SUM PAYMENTS ARE
MADE TO YOU PURSUANT TO SECTION 3(B)(I), THE SUBSIDIARY OR THE COMPANY SHALL
THEN PROVIDE YOU WITH UP TO $40,000 OF REASONABLE OUTPLACEMENT SERVICES ACTUALLY
INCURRED BY YOU AND DIRECTLY RELATED TO YOUR TERMINATION OF EMPLOYMENT UNDER
SECTION 3(B)(I), INCLUDING OUTPLACEMENT CONSULTANT’S SERVICES, TRAVEL AND HOTEL
EXPENSE REIMBURSEMENTS, OFFICE EXPENSE REIMBURSEMENTS OR SIMILAR COSTS YOU INCUR
IN SEEKING AND OBTAINING NEW EMPLOYMENT, THE ALLOCATION OF WHICH AMONG THE
CATEGORIES TO BE WITHIN YOUR SOLE DISCRETION, PROVIDED, HOWEVER, SUCH EXPENSES
MUST BE INCURRED BY YOU AND REIMBURSED HEREUNDER NO LATER THAN THE DECEMBER 31
OF THE SECOND CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH YOUR
TERMINATION OF EMPLOYMENT OCCURS.  YOU WILL BE REQUIRED TO PROVIDE RECEIPTS OR
INVOICES FOR THE COSTS AND EXPENSES INCURRED UNDER THIS SECTION 3(B)(IV).


4.             STOCK OPTION ACCELERATION.  IN THE EVENT OF A CHANGE IN CONTROL,
REGARDLESS OF WHETHER THE ACQUIRING ENTITY OR SUCCESSOR ASSUMES OR REPLACES THE
UNVESTED STOCK OPTIONS OR STOCK AWARDS THEN GRANTED TO YOU PURSUANT TO ANY OF
THE STOCK INCENTIVE PLANS, THE VESTING SCHEDULES UNDER THE APPLICABLE STOCK
OPTION AGREEMENTS WILL BE ACCELERATED AND ALL SUCH STOCK OPTIONS WILL BECOME
FULLY VESTED AND IMMEDIATELY EXERCISABLE UPON THE CLOSING OF THE CHANGE IN
CONTROL.


5.             INDEMNIFICATION.  FOLLOWING A CHANGE IN CONTROL, THE PARENT
COMPANY AND THE SUBSIDIARY SHALL BE JOINTLY AND SEVERALLY RESPONSIBLE FOR
INDEMNIFYING AND ADVANCING EXPENSES TO YOU TO THE FULL EXTENT PERMITTED BY LAW
FOR DAMAGES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, JUDGMENTS,
FINES, PENALTIES, SETTLEMENTS AND REASONABLE FEES AND EXPENSES OF YOUR COUNSEL)
INCURRED BY YOU AS A RESULT OF YOUR SERVICE TO OR STATUS AS AN OFFICER AND
EMPLOYEE WITH THE PARENT COMPANY OR THE SUBSIDIARY OR ANY OTHER CORPORATION,
EMPLOYEE BENEFIT PLAN OR OTHER ENTITY WITH WHOM YOU SERVED AT THE REQUEST OF THE
PARENT COMPANY OR THE SUBSIDIARY PRIOR TO THE CHANGE IN CONTROL, PROVIDED THAT
SUCH DAMAGES, COSTS AND EXPENSES DID NOT ARISE AS A RESULT OF YOUR GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  THE INDEMNIFICATION UNDER THIS AGREEMENT
SHALL BE IN ADDITION TO ANY SIMILAR OBLIGATION OF THE PARENT COMPANY OR THE
SUBSIDIARY UNDER ANY OTHER SEPARATE AGREEMENT, OR UNDER THE PARENT COMPANY’S OR
SUBSIDIARY’S CERTIFICATE OF INCORPORATION OR BYLAWS, OR AS THEY BE AMENDED FROM
TIME TO TIME, PROVIDED HOWEVER, YOU MAY ONLY BE REIMBURSED OR RECOVER ONCE FOR
ANY SUCH DAMAGES, COSTS AND EXPENSES, FROM WHATEVER SOURCE.


6.             SUCCESSORS.  THE PARENT COMPANY WILL SEEK TO HAVE ANY SUCCESSOR
TO THE PARENT COMPANY, BY AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO YOU,
ASSUME AND ASSENT TO THE FULFILLMENT BY SUCH SUCCESSOR OF THE PARENT COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT.  FAILURE OF THE PARENT COMPANY TO OBTAIN SUCH
ASSENT AND ASSUMPTION AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE TIME A THIRD
PARTY BECOMES A SUCCESSOR (OR WHERE THE PARENT COMPANY DOES NOT HAVE AT LEAST
THREE (3) BUSINESS DAYS’ ADVANCE NOTICE THAT A THIRD PARTY MAY BECOME A
SUCCESSOR, WITHIN ONE (1) BUSINESS DAY AFTER HAVING NOTICE THAT SUCH THIRD PARTY
MAY BECOME OR HAS BECOME A SUCCESSOR) WILL CONSTITUTE GOOD REASON FOR
TERMINATION BY YOU OF YOUR EMPLOYMENT.  THE DATE ON WHICH ANY SUCH SUCCESSION
BECOMES EFFECTIVE WILL BE DEEMED THE DATE OF TERMINATION, AND NOTICE OF
TERMINATION WILL BE DEEMED TO HAVE BEEN GIVEN TO YOU ON THAT DATE.  A SUCCESSOR
HAS NO RIGHTS, AUTHORITY OR POWER WITH RESPECT TO THIS AGREEMENT PRIOR TO A
CHANGE IN CONTROL.

7


--------------------------------------------------------------------------------





7.             BINDING AGREEMENT.  THIS AGREEMENT INURES TO THE BENEFIT OF, AND
IS ENFORCEABLE BY, YOU, YOUR PERSONAL AND LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES. IF YOU
DIE AFTER A CHANGE IN CONTROL WHILE ANY AMOUNT WOULD STILL BE PAYABLE TO YOU
UNDER THIS AGREEMENT, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED IN THIS
AGREEMENT, WILL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO YOUR
DEVISEE, LEGATEE OR OTHER DESIGNEE OR, IF THERE BE NO SUCH DESIGNEE, TO YOUR
ESTATE.


8.             NOTICES.  FOR THE PURPOSES OF THIS AGREEMENT, NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT MUST BE IN WRITING AND WILL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY
UNITED STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID AND ADDRESSED TO EACH PARTY’S RESPECTIVE ADDRESS SET FORTH ON THE FIRST
PAGE OF THIS AGREEMENT, OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY HAVE
FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE WITH THESE PROVISIONS, EXCEPT
THAT NOTICE OF CHANGE OF ADDRESS WILL BE EFFECTIVE ONLY UPON RECEIPT.


9.             DISPUTES.  IF YOU SO ELECT, ANY DISPUTE, CONTROVERSY OR CLAIM
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT WILL BE HEARD AND SETTLED
EXCLUSIVELY BY BINDING ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION
ASSOCIATION IN MINNEAPOLIS, MINNESOTA BEFORE A SINGLE ARBITRATOR IN ACCORDANCE
WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION
THEN IN EFFECT.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT
HAVING JURISDICTION; PROVIDED, THAT YOU MAY SEEK SPECIFIC PERFORMANCE IN A COURT
OF COMPETENT JURISDICTION OF YOUR RIGHT TO RECEIVE BENEFITS UNTIL THE DATE OF
TERMINATION DURING THE PENDENCY OF ANY DISPUTE OR CONTROVERSY ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT.  IF ANY DISPUTE, CONTROVERSY OR CLAIM FOR
DAMAGES ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT IS SETTLED BY
ARBITRATION, THE COMPANY AND THE SUBSIDIARY WILL BE JOINTLY AND SEVERALLY
RESPONSIBLE FOR PAYING, OR IF ELECTED BY YOU, REIMBURSING, ALL FEES, COSTS AND
EXPENSES INCURRED BY YOU RELATED TO SUCH ARBITRATION.  IF YOU DO NOT ELECT
ARBITRATION, YOU MAY PURSUE ALL AVAILABLE LEGAL REMEDIES.  THE COMPANY AND THE
SUBSIDIARY WILL BE JOINTLY AND SEVERALLY RESPONSIBLE FOR PAYING, OR IF ELECTED
BY YOU, REIMBURSING YOU FOR, ALL FEES, COSTS AND EXPENSES INCURRED BY YOU IN
CONNECTION WITH ANY ACTUAL, THREATENED OR CONTEMPLATED LITIGATION RELATING TO
THIS AGREEMENT TO WHICH YOU ARE OR REASONABLY EXPECT TO BECOME A PARTY, WHETHER
OR NOT INITIATED BY YOU, IF BUT ONLY IF YOU ARE SUCCESSFUL IN RECOVERING ANY
BENEFIT UNDER THIS AGREEMENT AS A RESULT OF SUCH LEGAL ACTION.  THE PARTIES
AGREE THAT ANY LITIGATION ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT
MUST BE BROUGHT IN A COURT OF COMPETENT JURISDICTION IN THE STATE OF MINNESOTA,
AND BOTH PARTIES HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION OF SAID COURTS FOR
THIS PURPOSE AND AGREE NOT TO ASSERT THAT SUCH COURTS ARE AN INCONVENIENT
FORUM.  NEITHER THE PARENT COMPANY NOR THE SUBSIDIARY WILL ASSERT IN ANY DISPUTE
OR CONTROVERSY WITH YOU ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT YOUR
FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES.


10.           RELATED AGREEMENTS.  TO THE EXTENT THAT ANY PROVISION OF ANY OTHER
BENEFIT PLAN OR AGREEMENT BETWEEN THE PARENT COMPANY AND YOU OR THE SUBSIDIARY
AND YOU LIMITS, QUALIFIES OR IS INCONSISTENT WITH ANY PROVISION OF THIS
AGREEMENT, THE PROVISION OF THIS AGREEMENT WILL CONTROL. NOTHING IN THIS
AGREEMENT PREVENTS OR LIMITS YOUR CONTINUING OR FUTURE PARTICIPATION IN, AND
RIGHTS UNDER, ANY BENEFIT PLAN PROVIDED BY THE PARENT COMPANY OR THE SUBSIDIARY
AND FOR WHICH YOU MAY QUALIFY.  AMOUNTS WHICH ARE VESTED BENEFITS OR TO WHICH
YOU ARE OTHERWISE ENTITLED UNDER ANY BENEFIT PLAN OR OTHER AGREEMENT WITH THE
PARENT COMPANY OR THE SUBSIDIARY AT OR SUBSEQUENT TO THE DATE OF TERMINATION
WILL BE PAYABLE IN ACCORDANCE WITH THE TERMS THEREOF.  FURTHERMORE, NOTHING IN
THIS AGREEMENT WILL PREVENT THE PARENT COMPANY, THE SUBSIDIARY OR THE SUCCESSOR
TO THE PARENT COMPANY OR THE SUBSIDIARY FROM SEEKING ENFORCEMENT OF AND DAMAGES
ARISING UNDER ANY CONFIDENTIALITY, INVENTION ASSIGNMENT OR NON-COMPETITION
PROVISION OR BREACH THEREOF CONTAINED IN ANY OTHER AGREEMENT WITH THE PARENT
COMPANY OR THE SUBSIDIARY OR ANY SUCCESSOR TO THE PARENT COMPANY OR THE
SUBSIDIARY.


11.           NO EMPLOYMENT OR SERVICE CONTRACT.  NOTHING IN THIS AGREEMENT IS
INTENDED TO PROVIDE YOU WITH ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE
SUBSIDIARY FOR ANY PERIOD OF SPECIFIC DURATION OR INTERFERE WITH OR OTHERWISE
RESTRICT IN ANY WAY YOUR RIGHTS OR THE RIGHTS OF THE SUBSIDIARY, WHICH RIGHTS
ARE HEREBY

8


--------------------------------------------------------------------------------





EXPRESSLY RESERVED BY EACH, TO TERMINATE YOUR EMPLOYMENT AT ANY TIME FOR ANY
REASON OR NO REASON WHATSOEVER, WITH OR WITHOUT CAUSE.


12.           SURVIVAL.  THE RESPECTIVE OBLIGATIONS OF, AND BENEFITS AFFORDED
TO, THE PARENT COMPANY, THE SUBSIDIARY AND YOU WHICH BY THEIR EXPRESS TERMS OR
CLEAR INTENT SURVIVE TERMINATION OF YOUR EMPLOYMENT WITH THE SUBSIDIARY OR
TERMINATION OF THIS AGREEMENT, AS THE CASE MAY BE, WILL SURVIVE TERMINATION OF
YOUR EMPLOYMENT WITH THE SUBSIDIARY OR TERMINATION OF THIS AGREEMENT, AS THE
CASE MAY BE, AND WILL REMAIN IN FULL FORCE AND EFFECT ACCORDING TO THEIR TERMS.


13.           MISCELLANEOUS.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED,
WAIVED OR DISCHARGED OTHER THAN IN A WRITING SIGNED BY YOU, THE PARENT COMPANY
AND THE SUBSIDIARY.  NO WAIVER BY ANY PARTY TO THIS AGREEMENT AT ANY TIME OF ANY
BREACH BY ANOTHER PARTY OF ANY PROVISION OF THIS AGREEMENT WILL BE DEEMED A
WAIVER OF ANY OTHER PROVISIONS AT THE SAME OR AT ANY OTHER TIME.  THIS AGREEMENT
REFLECTS THE FINAL AND COMPLETE AGREEMENT OF THE PARTIES AND SUPERSEDES ALL
PRIOR AND SIMULTANEOUS AGREEMENTS WITH RESPECT TO THE SUBJECT MATTER HEREOF,
INCLUDING WITHOUT LIMITATION ANY CHANGE IN CONTROL OR SIMILAR AGREEMENT BETWEEN
ANY PAST, CURRENT OR FUTURE AFFILIATE OF THE PARENT COMPANY OR THE SUBSIDIARY
AND YOU.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF ANY JURISDICTION).  THE INVALIDITY OR UNENFORCEABILITY OF ALL OR
ANY PART OF ANY PROVISION OF THIS AGREEMENT WILL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE REMAINDER OF SUCH PROVISION OR OF ANY OTHER PROVISION OF
THIS AGREEMENT.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF
WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE
AND THE SAME INSTRUMENT.

9


--------------------------------------------------------------------------------




If this letter correctly sets forth our agreement on the subject matter
discussed above, kindly sign and return to the Company the enclosed copy of this
letter which will then constitute our agreement on this subject.

Sincerely,

ev3 Inc.

 

 

 

 

 

By:

/s/ Patrick D. Spangler

 

 

 

 

 

Name: Patrick D. Spangler

 

 

Title: Vice President, CFO and Treasurer

 

 

 

 

 

ev3 Endovascular, Inc.

 

 

 

 

 

By:

/s/ Patrick D. Spangler

 

 

 

 

 

Name: Patrick D. Spangler

 

 

Title: Vice President and CFO

 

 

 

Agreed to and Accepted as of this 19th day of September,

2006.

 

 

 

/s/ James M. Corbett

 

 

 

 

James M. Corbett

 

 

10


--------------------------------------------------------------------------------